Title: To John Adams from William Ellery, March 1790
From: Ellery, William
To: Adams, John



Dr. Sir,
Newport March1790

Engaged as you are in public business, and this State not having shown a disposition to join the Union I did not wonder, although I could not but regret, that my letter should remain so long unanswered.—
I wish that our affairs now afforded a prospect of a speedy accession.—
Before you receive this letter you will have heard of the proceedings of our Convention.—They met, framed a bill of rights, collected a long string of amendments to the Constitution, ordered them to be laid before the people at the annual meeting for proxing for Genl. Officers and chusing representatives, and adjourned to the fourth monday in May.—Unless something is done by Congress which will make the Antis feel they will in my opinion adjourn again and again.—
The Feds will continue to exert themselves;—but the Antis appear to be steeled against the most powerful addresses to their reason, their passions and their interest.—It is the opinion of many that they are supported and hardend in their opposition from the quarters you mentioned;—but it cannot yet be reduced to a certainty.—The report of the Commee of your State, appointed to consider what further Amendments are necessary to be added to the Constitution of the United States, will give an handle to our Antis to put off our accession.—If it is the wish of your State that this State should speedily become a member of the federal government it appears to me that their conduct is altogether impolitic.—
Some of our Antis have had the courage to say, that if the State stood out but six months longer, there would be such insurrections in the other States as would overturn the New Government;—and that their opposition would be the salvation not only of our own but of the thirteen States.—
Others talk as if they really thought Congress would still extend their lenity and indulgence to the trade of this State.—When the Federal members of the Convention, in order to obtain an adjournment to the last monday in March, represented in strong, pathetic terms, the distresses in which the Sea port towns would be involved at the expiration of the Act reviving the suspension of the navigation Act, an Anti replied that they were in no danger,—that upon an Application of the merchants further indulgence would be granted;—for Congress would do any thing to favour their friends.—
The operation of the navigation act will have no influence upon the Antis until the fall, and then they will probably rather pay an advanced freight, and receive less profit upon what they may have to export to the other States, than accede to the Union.—
Something must be done.—
An address to the Genl. Assembly at their Session on the first wednesday in May next, setting forth the advantages which will result to the United States and this State from her accession, and the necessity which Congress will be under to use rigorous measures if she should still persist in her opposition might answer the purpose.—
A requisition of our quota of the public debt with a declaration that, unless it was collected at the time assigned, an equivalent would be distrained would have a good effect.—
If Congress have a right to consider us as a part of the United States, and to extend their Genl. Government to us, and would make a declaration that they have such authority, and would exercise it if the State did not adopt the Constitution, I have no doubt but that it would be adopted at the next Session of the Convention.—
Wisdom as Father Sherman used to say, in difficult cases, is profitable to direct, and the great Council of the United States are possessed of a large share of it.—
Uncertain as it is when this State will adopt the New Government; yet it must sooner or later become a member of the Union, and federal Officers be appointed for it.—
I am greatly obliged to you for the assurances you have given me of your readiness to promote my views.—
When I first wrote to you my view was, through your influence and that of other friends, to obtain the Office of a district Judge, I have since thought that the Office of Collector of the Import for this district would be more beneficial and suit me better.—I was sometime Naval Officer of this State, while we were under the British Government, and was a Commissioner of the Admiralty under Congress;—so that the business of the customs would not be altogether new to me if I should be so happy as to be appointed a Collector of this district.—The present custom house Offrs.  of this district are a worthless sett of Antis.—Who are the candidates for the federal collectorship I do not know;—but if early and long public services,—and losses in the cause of liberty and my country can give any pretensions to an office I shall not be behind the foremost candidate, and if an addition to these, I should be favoured with your recommendation to the President & Senators I should not doubt of success—
With great esteem and regard / I am Yr. friend & servt.

William Ellery